Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 12/23/2020 and 11/27/2019 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
Drawings have been reviewed and accepted.
Specification
The specification filed on 11/27/2019 has been reviewed and accepted.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada et al. (US5948112A, herein Shimada).

Regarding claim 1, a controller comprising: a control backup data extraction unit that extracts a state value and a control plan value calculated by one control program (Col 6. lines 1-3 A checkpoint acquisition module 100 in the main memory 20 is a Software module for acquiring checkpoints of an internal State of the computing System); a control backup data storage unit that stores the state value (Fig.2 S3 record system state), the control plan value (faults), and an input value (related data) which another control program (Col. 12 lines 8-11, the software module cut off from the system by the above action [removing the software module that generated non-conformity from system] may be exchanged after the cause of the software fault factor is investigated and Software module is corrected)  refers to in time series (Col. 9 line 16 recorded log information) as a backup (Col. 5 lines 59-64 The numeral 20 indicates a main memory for Storing data for a data processing in the plurality of processors. The numeral 30 is a non-volatile memory for recording faults which occurred during the data processing and the numeral 40 is a backup memory, Col. 6 lines 3-5 the internal State of the processors and the related data in the main memory are saved into the backup memory 40.); and a control program fast start unit that inputs the state value and the input value to the other control program in an order of the time series after a failure of the one control program is detected and maintains a control function in a state in which control output is possible (col. 6 lines 6-9, A roll back module 101 is a software module for restoring the internal State of the computing System at a most recently acquired checkpoint. It restores the internal State of the main memory according to the content of the backup memory 40).

Regarding claim 2, the controller according to claim 1, further comprising a proxy output unit that outputs the control plan value stored after the failure is detected (Col. 12 lines 46-49 When the 
Regarding claim 8, the controller according to claim 7, wherein when the failure is caused by software (Fig. 2, S1 S/W fault?) a backup control program is started in the controller unit in which the failure has occurred. (Fig. 2, S11 First recovery process, Col. 7 lines 65-67 If it is judged as a software fault, it is judged whether or not a series of recovery processes is executed on the software fault concerned for the first time, Col 8 lines 1-5 and if it is executed for the first time it is judged whether or not the software fault recovery action is diagnosed by the software fault recovery action determining module 106 on the basis of the information of the software fault recovery action).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US005948112A, herein Shimada), further in view of Carter et al. (US20120221884A1). 

Regarding claim 3, Shimada teaches the controller according to claim 2, after an initialization of the other control program (Col. 12 lines 8-11, the software module cut off from the system by the above action [removing the software module that generated non-conformity from system] may be exchanged after the cause of the software fault factor is investigated and Software module is corrected), the control plan value (faults) calculated by the one control program with the control plan value of the proxy output unit (Col. 12 lines 46-49 When the Software fault factor concerned can be diagnosed, the fault factor of the Software fault diagnosed by the Software fault factor diagnosing module 105 is recorded into the software fault factor logs), and selects a control command value (Fig. 2 S17 thread kill, Col. 8 lines 20-22 the software module having the fault cause is cut off from the system, or the process (or the thread), col. 12 lines 8-12 the Software module cut off from the system by the above action Removing the Software module that generated non conformity from System may be exchanged after the cause of the Software fault factor is investigated and Software module is corrected) to be output according to a threshold (Col. 3 lines 50-53 data processing program is repeated until avoiding the Software fault within a predetermined limitation of the repeat number), so as not to switch the control program when it is not possible to guarantee system control (Fig. 2 S17 thread kill, Col. 8 lines 20-22 the software module having the fault cause is cut off from the system, or the process (or the thread), col. 12 lines 8-12 The Software module cut off from the system by the above action Removing   
  Shimida does not teach further comprising a reconfiguration verification unit that compares.
Carter teaches further comprising a reconfiguration verification unit that compares the control value plans  ([0041] the error management module may compare the current error to previous error(s) in the error log… the error management module may determine if the current error and the previous error of the same type have occurred within a predetermined time frame of each other 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimida’s teaching a control plan value from a control program and a proxy output unit with Yoshihiro’s teaching of comparing the control value plans. The combined teaching provides an expected result of comparing the control value plan calculated from the control program and the control value plan from the proxy output unit. Therefore, one of ordinary skill in the art would be motivated to make the system more efficient “to allow a more detail diagnosis” as shown by Carter [0042].  
 
Regarding claim 6, Shimada teaches the controller according to claim 1, 
Shimada does not teach, wherein the control program fast start unit and the proxy output unit are executed by different hardware.
Carter teaches wherein the control program fast start unit and the proxy output unit are executed by different hardware (Fig.1 110 Error detection Circuitry as proxy output unit , 132 Error Recovery Circuitry as control program fast start unit ([0015] While the error detection circuitry 110 and the error recovery circuitry 132 may be separate circuits, in some embodiments the error handling circuitry). 
. 


Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US005948112A, herein Shimada), and further in view of Carter et al. (US20120221884A1), and Noguchi et al. (20030183194A1). 

Regarding claim 4, the combination of Shimada and Carter teach the controller according to claim 3, 
The combination of Shimada and Carter do not teach wherein the reconfiguration verification unit switches to a fail safe program when switching of the control program is not performed for a predetermined time.
Noguchi teaches wherein the reconfiguration verification unit switches to a fail safe program when switching of the control program is not performed for a predetermined time, ([0081] when the abnormality decision time 107A satisfies the requirement for abnormality decision for a predetermined time, the fail-safe processing function 107C switches the control to the fail-safe control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimida’s and Carter’s teaching of a plurality of a .   

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US005948112A, herein Shimada), and further in view of Carter et al. (US20120221884A1), and Enomoto et al. (US20160202146A1). 

Regarding claim 5, the combination of Shimada and Carter teach the controller according to claim 3.
Shimada does not teach wherein the controller notifies a user of a switching result when a failure occurs.
Enomoto teaches wherein the controller notifies a user of a switching result when a failure occurs ([0067] the electronic control unit 41 notifies a driver of the occurrence of malfunction by issuing an audible alarm from a speaker or the like in a vehicle cabin or by lighting an alarm lamp, and executes the fail-safe control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimida’s and Carter’s teaching of a controller with Enomoto’s teaching a user being notified of a switching result due to a failure. The combined teaching provides an expected result of a controller that notifies a user of a switching result due to a failure. Therefore, one of ordinary skill in the art would be motivated to alert the user so that the user can take corrective action. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (US005948112A, herein Shimada), in further in view of Callaway et al. (US20110246819A1, herein Callaway), and Noguchi et al. (20030183194A1, herein Noguchi).

Regarding claim 7, Shimada teaches the controller according to claim 1, further comprising a plurality of controller units (Col. 5 lines 58-59 A plurality of processors 10-1, . . . , 10-N control the respective data processing in the System), 
 	Shimada does not teach wherein when a failure occurs in one of the controller units, a backup control program is started in another of the controller units if a time is within a certain time.
Callaway teaches wherein when a failure occurs in one of the controller units, a backup control program is started in another of the controller units ([0055] The disclosed embodiments relate to providing fault tolerant operation for a primary instance. Such as a process, thread, application, processor… fault tolerant failover mechanism allowing the backup instance to take over for the primary instance in a fault situation) if a time is within a certain time ([0079] a global time out threshold is defined for use by all of the event/process flows described herein which may then utilize the threshold, [0106] FaultToleranceFailureTimeout How long should the backup wait before failing over in the event that failover conditions exist).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimida’s teaching of a plurality of controller units with Callaway’s teaching of a backup control program in other control units when a failure occurs in one of the controller units. The combined teaching provides an expected result of a plurality of controllers with a backup control program in other control units when failure occurs in one of the controller units. Therefore, one of ordinary skill in the art would be motivated to provide redundancy for a more reliable system.
 Callaway do not teach a fail safe program is executed in the other of the controller units if 44the time exceeds a certain time.
	Noguchi teaches a fail safe program is executed in …the controller units if 44the time exceeds a certain time ([0081] when the abnormality decision time 107A satisfies the requirement for abnormality decision for a predetermined time, the fail-safe processing function 107C switches the control to the fail-safe control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimida’s and Callaway’s teaching of a plurality of controller units with backup control in other units when one unit fails with Noguchi’s teaching of a failsafe program. The combined teaching provides an expected result of a plurality of controller units with backup control of a failsafe program in other units when one unit fails. Therefore, one of ordinary skill in the art would be motivated as a safety precaution to not further damage the system.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US6356821 (Yoshida) teaches a comparing portion which compares operation result of the first operation portion and the second operation portion and output an abnormal output signal and switches to fail safe based on a predetermine time. 
US20070083304 (Yamada) teaches a fail-safe mode, notifying a user (a driver) of connection abnormality, and the verification processed from communication control apparatus is compared with result of the verification process executed in the control center.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117